DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on 04/21/2020.
Claims 1-20 are pending for examination.

Drawings
The Drawings filed on 04/21/2020 are accepted by the Examiner.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/576,788, filed on 10/25/2017.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 04/21/2020 was considered.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Dennis JM Donahue III on June 1, 2022.
The application has been amended as follows:
In the claims:
Claim 1: (Currently Amended) A method for operating a cyber-secure local electrical power market for a power grid with a utility operator transmitting electrical power to multiple communities having respective substations, a plurality of customers in a distribution network served by a substation facility on the power grid, and a group of participating nodes within the distribution network, comprising the steps of: 
providing a blockchain architecture to a plurality of computers corresponding with the group of participating nodes within the distribution network, wherein the computers are in operative communication with each other through a communications network; wherein each of the participating nodes is comprised of a controllable resource, wherein the controllable resource in at least [[a]] one of the group of participating nodes is a controllable load, wherein the controllable resource in at least another of the group of participating nodes is at least one of a controllable generator and a controllable battery pack, and wherein each of the computers respectively corresponds to the controllable resource at each of the group of participating nodes; 
distributing to the computers through the blockchain architecture on the communications network a set of financial information for each of the group of participating nodes in the distribution network; 
operating a decentralized market software platform on a host computer system for the utility operator, wherein the host computer system is in operative communication with the computers through the blockchain architecture over the communications network and receives the set of financial information for each of the group of participating nodes in the distribution network; 
calculating with a set of the computers in operative communication with each other within the blockchain architecture a Locational Marginal Pricing across the group of participating nodes in the distribution network according to the set of financial information; 
determining with the set of the computers a set of energy service orders corresponding to the Locational Marginal Pricing and an availability of local energy resources according to each resource in the group of participating nodes in the distribution network; and 
sending the set of energy service orders over the communications network to a corresponding set of the computers, wherein the corresponding set of computers are associated with each resource for the corresponding local energy resources; 
wherein the set of financial information for the controllable generator and the controllable battery pack are comprised of a set of local prices for a local generation of local electrical power within the distribution network, wherein the set of financial information for the utility operator is comprised of a standard grid price for the electrical power available to multiple communities, wherein the energy service orders can be a power supply order for the controllable generator and for the controllable battery pack in a discharging mode of operation and can be a power constraint order for the controllable load and for the controllable battery pack in a charging mode of operation, wherein the energy service orders activates at least one of the controllable resource in the group of participating nodes in the distribution network to change states from an initial state of operation to a new state of operation, wherein the calculating step for the Locational Marginal Pricing calculated within the blockchain architecture is repeated following a changed state of operation in the distribution network, wherein the electrical power at one or more of the group of participating nodes in the distribution network is at least one of an oversupply condition and an undersupply condition according to the changed state of operation, wherein the Locational Marginal Pricing calculated within the blockchain architecture lowers the standard grid price for the electrical power in the case of the oversupply condition to encourage energy service orders that increase electrical power consumption by the group of participating nodes and to discourage energy service orders that would result in excess local generation of local electrical power, and wherein the Locational Marginal Pricing increases the prices of local electrical power in the distribution network in the case of the undersupply condition to encourage energy service 28Attorney Docket No: OG-2US orders that increase the local generation of local electrical power and reduce electrical power consumption by a controllable load set of the group of participating nodes in the distribution network.  

Claim 2: (Currently Amended) The method of claim 1, wherein each of the group of participating nodes is further comprised of a smart meter, wherein each of the controllable resource is further comprised of a controller responsive to energy service orders, wherein the computers are incorporated into the respective smart meter for each of the group of participating nodes, wherein the host computer system creates an initial state of the controllable resource with an initial blockchain dataset and provides access to the other computers in operative communication within the blockchain architecture, wherein the group of participating nodes associated with each of the other computers is serviced by the same substation in the distribution network, wherein the set of energy service orders activates a corresponding set of the controllers for [[the]] controllable resources to change [[the]] a respective controllable resource from the initial state to a new controlled state, and wherein the blockchain architecture is updated with a new blockchain dataset corresponding with the new controlled state.

Claim 3: (Currently Amended) The method of claim 2, wherein the host computer system creates the initial state of the group of participating nodes within the blockchain architecture using at least one of transmission market data and forecasted forward market data without any optimal power flow analysis being 27Attorney Docket No: OG-2US performed, and wherein the decentralized market software platform on the host computer system provides access to a different group of participating nodes having a different substation and a different initial state in the distribution network and a different blockchain dataset with same blockchain architecture corresponding to the different initial state.

Claim 4: (Currently Cancelled)

Claim 5: (Currently Amended) The method of claim 1, wherein the set of financial information within the blockchain architecture is comprised of a set of power bids, the energy service orders, and a set of deliveries, wherein the set of computers communicating through the blockchain architecture calculate an energy balance with a transmission system in determining the energy service orders, and wherein the step for calculating the Locational Marginal Pricing is performed by solving [[the]] a Security Constrained Economic Dispatch optimization problem for the local distribution of the electrical power on the power grid according to the set of financial information and grid constraints.

Claim 8: (Currently Amended) The method of claim 7, further comprising the steps of: 
confirming with each of the group of participating nodes using the blockchain dataset a set of deliveries of [[the]] a respective energy service orders by the controllable resource; 
initiating within the blockchain architecture a settlement process with each one of the group of participating nodes based on the set of deliveries to the power grid.  

Claim 9: (Currently Amended) A method for operating a decentralized market software platform for electrical power on a power grid with a network of computers in operative communication with distributed electrical power meters and in networked communication with a host computer system provided by a utility operator of the power grid, comprising the steps of: 
loading the most recent topology of the electrical grid into a database in the host computer system; 
polling each one of the network of computers communicating with the corresponding electrical power meters for a real-time electrical power load status with a processor in the host computer system; 
polling with the processor a plurality of participating controllable resources for a corresponding set of operating electrical power loads; 
determining with the processor a set of the participating controllable resources that can change their respective states of operation according to a set of power bids corresponding with financial information for the participating controllable resources; 
conducting with the processor an optimal power flow analysis to determine a set of energy service orders to be placed with the participating controllable resources; 
communicating the energy service orders to the participating controllable resources from a communications module in the host computer system in operative communication with the processor through the networked communication; 
calculating with the processor a Locational Marginal Pricing for the energy service orders; 
confirming with the participating controllable resources a set of implementations of the respective energy service orders on the power grid; and 
initiating in the processor a settlement process with each one of the participating controllable resources based on the set of implementations on the power grid;
wherein the step of determining the set of the participating controllable resources that can change their respective states of operation according to the set of power bids is further comprised of the steps of: 
determining a first set of the participating controllable resources that can serve as controllable generators based on their operating electrical power loads according to a set of power generation bids in the set of power bids, wherein the controllable generators are within a distribution network serviced by the substation facility providing the electrical power from the utility operator on the power grid, wherein the controllable generators provide a local generation of local electrical power at least within the distribution network, and wherein the financial information for the controllable generators is comprised of a set of local prices for the local generation of local electrical power within the distribution network; and 
determining a second set of the participating controllable resources that can serve as controllable loads based on the electrical power meters and the corresponding computers according to a set of power load bids in the set of power bids, wherein the controllable loads are within the distribution network serviced by the substation facility; and 
wherein the power generation bids define a set of ranges in which the controllable generators are offering to operate, wherein the power load bids define a set of variable load demands consumers are offering to operate with the controllable loads, 31Attorney Docket No: OG-2US wherein the step of calculating the Locational Marginal Pricing is repeated following a changed state of operation in the distribution network, wherein the electrical power at one or more of the participating controllable resources in the distribution network is at least one of an oversupply condition and an undersupply condition according to the changed state of operation, wherein the Locational Marginal Pricing lowers a standard price for the electrical power supplied by the utility operator within the distribution network in the case of the oversupply condition to encourage energy service orders that increase electrical power consumption and to discourage energy service orders that would result in excess electrical power generation, and wherein the Locational Marginal Pricing increases the local prices within the distribution network in the case of the undersupply condition to encourage energy service orders that increase electrical power generation by the controllable generators in the distribution network and reduce electrical power consumption by the controllable loads in the distribution network.  

Claim 10: (Currently Amended) The method of claim 9, wherein the set of energy service orders communicated to the participating controllable resources activates a corresponding set of the controllers for the participating controllable resources to change [[the]] a respective controllable resource from an initial state to a new controlled state.

Claim 11: (Currently Cancelled)

Claim 12: (Currently Cancelled)

Claim 14: (Currently Amended) The method of claim 13, wherein the step of determining the set of the participating controllable resources that can change their respective states of operation is performed with the set of computer processors communicating with each other within a blockchain architecture, wherein the set of computers communicating through the blockchain architecture calculate an energy balance with a transmission system in determining the energy service orders, and wherein the step for calculating the Locational Marginal Pricing is performed by solving [[the]] a Security Constrained Economic Dispatch optimization problem for the local distribution of the electrical power on the power grid according to the financial information and grid constraints.

Claim 16: (Currently Amended) A method for operating a decentralized market software platform for electrical power on a power grid with a network of computers in operative communication with each other in a blockchain architecture and with distributed electrical power meters and in networked communication with a host computer system provided by a utility operator of the power grid within the blockchain architecture, comprising the steps of: 
loading the most recent topology of the electrical rid into a database in the host computer system; 
polling with a processor in the host computer system and a set of the computers in the network of computers in the blockchain architecture each one of the computers communicating with [[the]] a corresponding electrical power meters for a real-time electrical power load status; 
polling with the processor and the set of computers in the blockchain architecture a plurality of participating controllable resources and a corresponding set of operating electrical power loads; 
determining with the processor and the set of computers in the blockchain architecture a set of the participating controllable resources that can change their respective states of operation 33Attorney Docket No: OG-2USaccording to a set of power bids corresponding with financial information for the participating controllable resources; 
communicating the energy service orders from the processor and the set of computers to the participating controllable resources with a blockchain dataset in the blockchain architecture through the networked communication; 
calculating with at least the processor a Locational Marginal Pricing for the energy service orders; 
activating a corresponding set of the controllers for the participating controllable resources to change [[the]] a respective controllable resource from an initial state to a new controlled state; 
confirming with the participating controllable resources a set of implementations of the respective energy service orders on the power grid using the blockchain dataset in the blockchain architecture; and 
initiating in the processor a settlement process with each one of the participating controllable resources based on the set of implementations on the power grid using the blockchain dataset in the blockchain architecture;
wherein the step of determining the set of the participating controllable resources that can change their respective states of operation according to the set of power bids is further comprised of the steps of: 
determining a first set of the participating controllable resources that can serve as controllable generators based on their operating electrical power loads according to a set of power generation bids in the set of power bids, wherein the controllable generators are within a distribution network serviced by a substation facility providing the electrical power from the utility operator on the power grid, wherein the controllable generators provide a local generation of local electrical power at least within the distribution network, and wherein the financial information for the controllable generators is comprised of a set of local prices for the local generation of local electrical power within the distribution network; and 
determining a second set of the participating controllable resources that can serve as controllable loads based on the electrical power meters and the corresponding computers according to a set of power load bids in the set of power bids, wherein the controllable loads are within the distribution network serviced by the substation facility; and 
wherein the set of power generation bids define a set of ranges in which the controllable generators are offering to operate, wherein the power load bids define a set of variable load demands consumers are offering to operate with the controllable loads, 31Attorney Docket No: OG-2US wherein the step of calculating the Locational Marginal Pricing is repeated following a changed state of operation in the distribution network, wherein the electrical power at one or more of the participating controllable resources in the distribution network is at least one of an oversupply condition and an undersupply condition according to the changed state of operation, wherein the Locational Marginal Pricing lowers a standard price for the electrical power supplied by the utility operator within the distribution network in the case of the oversupply condition to encourage energy service orders that increase electrical power consumption and to discourage energy service orders that would result in excess electrical power generation, and wherein the Locational Marginal Pricing increases local prices within the distribution network in the case of the undersupply condition to encourage energy service orders that increase electrical power generation by the controllable generators in the distribution network and reduce electrical power consumption by the controllable loads in the distribution network.  

Claim 17: (Currently Amended) The method of claim 16, wherein the step of determining the set of the participating controllable resources that can change their respective states of operation according to [[a]] the set of power bids is further comprised of the steps of: 
determining [[a]] the first set of the participating controllable resources that can serve as controllable generators based on their operating electrical power loads according to [[a]] the set of power generation bids in the set of power bids, wherein the controllable generators are within [[a]] the distribution network serviced by [[a]] the substation facility providing the electrical power from the utility operator on the power grid, wherein the controllable generators provide [[a]] the local generation 34Attorney Docket No: OG-2US of local electrical power at least within the distribution network, and wherein the financial information for the controllable generators is comprised of [[a]] the set of local prices for the local generation of local electrical power within the distribution network; and 
determining [[a]] the second set of the participating controllable resources that can serve as controllable loads based on the electrical power meters and the network of the set of power load bids in the set of power bids, wherein the controllable loads are within the distribution network serviced by the substation facility.  

Claim 18: (Currently Amended) The method of claim 17, wherein the set of power generation bids define [[a]] the set of ranges in which the participating generators are offering to operate, and wherein the power load bids define [[a]] the set of variable load demands consumers are offering to operate with the participating controllable loads.

Allowable Subject Matter
Claims 1-3, 5-10 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the claims in the application are deemed to be directed to an nonobvious improvement over the prior art: Forbes et al. US Patent Publication 2017/0358041, Shah et al. US Patent Publication 2017/0285720, and Orsini US Patent Publication 2017/0103468. Forbes, Shah, and Orsini disclose power distribution system using blockchain technology. However, none of the current prior art teaches or suggests the claimed invention having “wherein the set of financial information for the controllable generator and the controllable battery pack are comprised of a set of local prices for a local generation of local electrical power within the distribution network, wherein the set of financial information for the utility operator is comprised of a standard grid price for the electrical power available to multiple communities, wherein the energy service orders can be a power supply order for the controllable generator and for the controllable battery pack in a discharging mode of operation and can be a power constraint order for the controllable load and for the controllable battery pack in a charging mode of operation, wherein the energy service orders activates at least one of the controllable resource in the group of participating nodes in the distribution network to change states from an initial state of operation to a new state of operation, wherein the calculating step for the Locational Marginal Pricing calculated within the blockchain architecture is repeated following a changed state of operation in the distribution network, wherein the electrical power at one or more of the group of participating nodes in the distribution network is at least one of an oversupply condition and an undersupply condition according to the changed state of operation, wherein the Locational Marginal Pricing calculated within the blockchain architecture lowers the standard grid price for the electrical power in the case of the oversupply condition to encourage energy service orders that increase electrical power consumption by the group of participating nodes and to discourage energy service orders that would result in excess local generation of local electrical power, and wherein the Locational Marginal Pricing increases the prices of local electrical power in the distribution network in the case of the undersupply condition to encourage energy service 28Attorney Docket No: OG-2US orders that increase the local generation of local electrical power and reduce electrical power consumption by a controllable load set of the group of participating nodes in the distribution network”, and a combination of other limitations thereof as recited in claim 1. 
Regarding independent claims 9 and 16, the claims in the application are deemed to be directed to an nonobvious improvement over the prior art: Forbes et al. US Patent Publication 2017/0358041, Shah et al. US Patent Publication 2017/0285720, and Orsini US Patent Publication 2017/0103468. Forbes, Shah, and Orsini disclose power distribution system using blockchain technology. However, none of the current prior art teaches or suggests the claimed invention having “wherein the power generation bids define a set of ranges in which the controllable generators are offering to operate, wherein the power load bids define a set of variable load demands consumers are offering to operate with the controllable loads, 31Attorney Docket No: OG-2US wherein the step of calculating the Locational Marginal Pricing is repeated following a changed state of operation in the distribution network, wherein the electrical power at one or more of the participating controllable resources in the distribution network is at least one of an oversupply condition and an undersupply condition according to the changed state of operation, wherein the Locational Marginal Pricing lowers a standard price for the electrical power supplied by the utility operator within the distribution network in the case of the oversupply condition to encourage energy service orders that increase electrical power consumption and to discourage energy service orders that would result in excess electrical power generation, and wherein the Locational Marginal Pricing increases the local prices within the distribution network in the case of the undersupply condition to encourage energy service orders that increase electrical power generation by the controllable generators in the distribution network and reduce electrical power consumption by the controllable loads in the distribution network”, and a combination of other limitations thereof as recited in claim 9 and 16. 
Regarding dependent claims 2-3, 5-8, 10, 12-15 and 17-20, the claims have been found allowable due to their dependencies to claims 1, 9 and 16 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836